Per Curiam.
The appellant claims as a lien creditor; and the time to claim his priority, if he had any, (which is doubtful,) was when the proceeds of the land were before the court for distribution. The decree that the residue, after satisfaction of liens, should be paid over to the debtor’s voluntary assignees for distribution, according to the provisions of the deed of trust, was a final disposition of the whole matter which passed in rem judicatam, and being unappealed from, binds him here no less than it bound him there. Decree affirmed.